Citation Nr: 0713164	
Decision Date: 05/03/07    Archive Date: 05/15/07

DOCKET NO.  02-15 205A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1310.

2.  Entitlement to DIC under the provisions of 38 U.S.C.A. 
§ 1318.


REPRESENTATION

Appellant represented by:	Francis M. Jackson, Attorney


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran had active service in the Philippines during 
World War II, including recognized guerilla service from 
October 1943 to August 1945, and Regular Philippine Army 
service from August 1945 to April 1946.  He also served with 
the New Philippine Scouts from April 1946 to March 1949.  He 
died in January 1991.  The appellant is his surviving spouse.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a decision of June 2002 by the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Manila that denied service connection for the cause of the 
veteran's death.  In May 2004, the Board issued a decision 
denying service connection for the cause of the veteran's 
death.

The appellant appealed the May 2004 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
Pursuant to a Joint Motion for Remand (Joint Motion) filed by 
the parties, the Court issued an Order in May 2006 remanded 
the case to the Board for compliance with the Joint Motion.  
In particular, the case was remanded for the Board to review 
the entire record and adjudicate the appellant's claim for 
DIC under both 38 U.S.C.A. §§ 1310 and 1318.  

As set forth below, the Board has determined that the record 
is sufficient to render a decision on the appellant's claim 
for DIC under § 1310.  However, further development of the 
claim for DIC under § 1318 is required.  Accordingly, the 
issue of entitlement to DIC under 38 U.S.C.A. § 1318 is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  During his lifetime, the veteran did not establish 
service connection for any disability.

2.  The veteran died on January 1991, at the age of 65 years, 
due to "bangungot" (pancreatitis) and/or high blood 
pressure.

3.  Pancreatitis and/or high blood pressure were not present 
during service, were not manifested within one year after 
service, and did not develop as a result of any incident 
during service.

4.  The veteran was not interned or detained as a prisoner of 
war for 30 days or more.


CONCLUSION OF LAW

A service-connected disability did not cause or contribute 
substantially or materially to cause the veteran's death.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 1310, 5107 
(West 2002); 38 C.F.R. §§ 3.307, 3.309, 3.311, 3.312 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

The Board notes that in Mayfield v. Nicholson, 444 F. 3d. 
1329 (2006), the Federal Circuit Court held that the VCAA 
notice must be provided prior to the initial decision or 
prior to readjudication, and such duty to notify cannot be 
satisfied by post-decisional communications.

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) the 
Court held that the VCAA notice requirements of 38 U.S.C.A. § 
5103A and 38 C.F.R. § 3.159(b) apply to all five elements of 
a service connection claim, including the degree of 
disability and the effective date of an award.  

The Board finds that the VA's duties under the VCAA and the 
implementing regulations have been fulfilled with respect to 
the claim for DIC under the provisions of 38 U.S.C.A. § 1310.  
The appellant was provided adequate notice as to the evidence 
needed to substantiate her claim.  In VCAA letters of 
December 2001 and August 2003, the appellant was informed of 
the evidence necessary to establish entitlement for the 
benefits sought, what evidence was to be provided by the 
appellant, what evidence the VA would attempt to obtain on 
her behalf, and what evidence was to be provided by her.  
Therefore, the Board finds that the VA has no outstanding 
duty to inform the appellant that any additional information 
or evidence is needed.

The August 2003 VCAA notice letter did not predate the rating 
decision.  However, the notice was adequate and a 
supplemental statement of the case was issued subsequent to 
the notice letters which constituted subsequent process.  No 
prejudice has been claimed as a result of the timing of the 
notice.  Moreover, the essential fairness of the adjudication 
was not affected.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).

The Board also notes that to be consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) a VCAA notice must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that supports the claim, or 
something to the effect that the claimant should "submit any 
additional evidence that supports your claim."  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  In this case the 
December 2001 and August 2003 letters specifically described 
the evidence needed to establish entitlement for DIC under 
the provisions of 38 U.S.C.A. § 1310 and requested that the 
appellant send the RO what it needs in conjunction with 
providing a description of evidence that would be relevant to 
the appellant's claim.  Therefore, the Board finds that the 
letters as a whole complied with the fourth element.  Thus, 
the Board finds that each of the four content requirements of 
a VCAA notice has been fully satisfied.

With regard to the requirement of notice with respect to the 
degree of disability and the effective date of the award as 
required by Dingess, supra, the Board finds that the 
appellant's claim for DIC under the provisions of 38 U.S.C.A. 
§ 1310 is being denied, therefore there can be no possibility 
of prejudice to the appellant even if the appellant was not 
informed of the same in a timely manner.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  Service 
medical records and post service medical records have been 
associated with the file.  For the foregoing reasons, the 
Board concludes that all reasonable efforts were made by the 
VA to obtain evidence necessary to substantiate the claim 
decided herein.  The Board finds that the evidence of record 
provides sufficient information to adequately evaluate the 
claim for DIC under 38 U.S.C.A. § 1310, and the Board is not 
aware of the existence of any additional relevant evidence 
which has not been obtained.  Therefore, no further 
assistance to the appellant with the development of evidence 
is required. In addition, as the veteran has been provided 
with the opportunity to present evidence and arguments on her 
behalf and availed herself of those opportunities, appellate 
review is appropriate at this time.  See Bernard v. Brown, 4 
Vet. App. 384, 393 (1993).


Analysis

The appellant contends that the RO made a mistake by denying 
service connection for the cause of the veteran's death.  She 
has asserted that the cause of the veteran's death was high 
blood pressure which resulted from his service.

Dependency and Indemnity Compensation (DIC) is payable to a 
veteran's surviving spouse if the veteran died from a 
service-connected disability.  See 38 U.S.C.A. § 1310.  VA 
regulations further provide that the death of a veteran will 
be considered as having been due to a service-connected 
disability when the evidence establishes that such a 
disability was either the principal or contributory cause of 
death.  38 C.F.R. § 3.312.  

In general, service connection may be granted for disability 
due to disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131.  If a chronic 
disorder such as cardiovascular disease is manifest to a 
compensable degree within one year after separation from 
service, the disorder may be presumed to have been incurred 
in service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.

Special presumptions are applicable for certain diseases 
specific as to former prisoners of war.  Under 38 U.S.C.A. § 
1112 and 38 C.F.R. § 3.309(c).  Significantly, however, the 
record reflects that the veteran was not interned or detained 
as a prisoner of war.  Therefore, the POW presumptions do not 
apply in this case.

The record reflects that the veteran did not establish 
service connection for any disabilities during his lifetime.  
His death certificate shows that the veteran died in January 
1991, at the age of 65 years.  One copy of the death 
certificate which was submitted in January 1991 indicates 
that the cause of death was "bangungot".  The RO has 
translated this term to mean pancreatitis.  Another copy of 
the death certificate was submitted in September 1998.  That 
document appears to have been altered, and indicates that the 
cause of death was "high blood".  Neither copy of the death 
certificate contains any indication that the cause of death 
was related to service.

The National Personnel Records Center has certified that the 
veteran had service during World War II, including recognized 
guerilla service from October 1943 to August 1945, and 
Regular Philippine Army service from August 1945 to April 
1946.  He also reportedly served with the New Philippine 
Scouts from April 1946 to March 1949.

The veteran's only service medical record does not contain 
any mention of cardiovascular disease.  The report of a 
physical examination conducted in April 1946 for the purpose 
of discharge or release from active duty shows that 
examination was generally within normal limits.  It was 
specifically noted that the abdominal viscera, cardiovascular 
system and endocrine system were normal.  His blood pressure 
was 110/68, and high blood pressure was not diagnosed.

In addition, an affidavit for Philippine Army Personnel dated 
in March 1946 indicates that the veteran had incurred no 
wounds or illnesses.

Thus, the records from during the veteran's period of service 
do not provide any support for the claim for service 
connection for the cause of his death.  On the contrary, the 
records weigh against the claim as they show that his 
physical condition was normal at that time.

There is also no evidence that the disorders listed on the 
death certificate were manifested within one year after 
separation from service.  The earliest post service record 
pertaining to a cardiovascular disorder is a statement in 
support of claim submitted by the veteran in February 1990.  
In the document, he indicated that he had high blood pressure 
which had resulted in a stroke.  The document implied that 
the problems were associated with malaria, fatigue and mental 
suffering from service.  However, the Court has held that lay 
persons, such as the veteran, are not qualified to offer an 
opinion that requires medical knowledge, such as a diagnosis 
or an opinion as to the cause of a disability.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-5 (1992).

The Board has noted that a medical record from the Cotabato 
Regional Hospital dated in December 1987 shows that the 
veteran was treated for a psychoneurosis.  However, that 
record does not provide any support for the claim for service 
connection for the cause of death as it does not show that 
the psychoneurosis was related to service or that the 
psychoneurosis caused or contributed to the veteran's death 
several years later.

In summary, the evidence shows that the diseases which 
resulted in the veteran's death were not present during 
service or manifested within one year after service.  
Moreover, the veteran was not detained as a prisoner of war 
so as to invoke the applicability of the prisoner of war 
presumptions.  Accordingly, the Board concludes that a 
service-connected disability did not cause or contribute 
substantially or materially to cause the veteran's death.  
Accordingly, the criteria for DIC under the provisions of 
38 U.S.C.A. § 1310 are not met. 


ORDER

Dependency and Indemnity Compensation (DIC) under the 
provision of 38 U.S.C.A. § 1310 is denied.


REMAND

This appeal arises from the denial of the appellant's claim 
for DIC benefits.   As noted in the Joint Motion, while VA 
considered the claim under the theory of entitlement 
presented in 38 U.S.C.A. § 1310, there is an additional 
theory of entitlement that has yet to be addressed by either 
the Board or RO.  A surviving spouse is entitled to DIC 
benefits even if a service-connected condition did not cause 
or contribute to the veteran's death, if at the time of 
death, the veteran was either receiving or entitled to 
receive a total disability rating continuously for ten or 
more years preceding death.  38 U.S.C.A. § 1318; Wingo v. 
West, 11 Vet. App. 307, 310 (1998).  

As set forth above, the Board has addressed the appellant's 
claim for entitlement to DIC under 38 U.S.C.A. § 1310 and 
determined that such compensation is not warranted.  However, 
the appellant's claim for DIC under 38 U.S.C.A. § 1318 has 
not been addressed by the RO.  Thus, the Board concludes that 
the appellant could be prejudiced if the Board were to 
proceed with a decision on the claim for entitlement under 
38 U.S.C.A. § 1318 in the first instance.  Bernard v. Brown, 
4 Vet. App. 384 (1993).

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim for DIC under the 
provisions of 38 U.S.C.A. § 1318 and to ensure full 
compliance with due process requirements, this case is 
REMANDED to the AOJ for the following development:

1.  The AOJ must comply with the Joint 
Motion and adjudicate the appellant claim 
for DIC benefits under the provisions of 
38 U.S.C.A. § 1318.  

2.  If the claim remains denied, the 
appellant and her representative should 
be furnished with a Supplemental 
Statement of the Case addressing her 
claim for DIC benefit under the 
provisions of 38 U.S.C.A. § 1318. 

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


